DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0315268 A1 to Garvey (hereinafter “Garvey”) in view of US 2018/0106635 A1 to Mu (hereinafter “Mu”). 
	For claim 1, Garvey discloses an intelligent motorcycle helmet system (abstract) comprising: 
a helmet assembly (600); 
a first control module incorporated into the helmet assembly (200, fig. 6) and communicatively coupled to a set of helmet-mounted lighting components (para 0074); 
a second control module (100) configured to be removably mounted to a motorcycle and communicatively coupled to the first control module (para 0071); and 
a lighting state sensing module communicatively coupled to the second control module (para 0071) and configured to determine the activation state of left and right turn signals and a brake light of the motorcycle (para 0077); 
wherein the first control module selectively activates the helmet-mounted lighting components to reflect the state of the left and right turn signals and the brake light of the motorcycle as determined via the second control module and the lighting state sensing module (para 0077).
Garvey does not specifically disclose a haptic feedback module incorporated into the helmet assembly and communicatively coupled to the first control module and wherein the first control module selectively actuates the haptic feedback module during operation of the motorcycle in response to at least one event associated with the motorcycle.  
	However, attention is directed to Mu teaching an analogous intelligent head-mounted apparatus (abstract of Mu). Specifically, Mu teaches the helmet comprises a controller and at least on vibrating element that vibrates based on the navigation signals and location information for purposes of providing guidance to the rider thereby reducing viewing navigation information through the rider’s eyes improving safety (paras 0006, 0037-0044, and 0076 of Mu). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Garvey would be modified to comprise a haptic feedback module incorporated into the helmet assembly and communicatively coupled to the first control module and wherein the first control module selectively actuates the haptic feedback module during operation of the motorcycle in response to at least one event associated with the motorcycle for purposes of providing guidance to the rider thereby reducing viewing navigation information through the rider’s eyes improving safety of the rider, as taught by Mu. 

	For claim 2, the modified Garvey teaches the system of claim 1, wherein the haptic feedback module includes a pair of vibratory components located on opposite sides of the interior of the helmet assembly (paras 0006 and 0042 of Mu). 
	
	For claim 3, the modified Garvey teaches the system of claim 1, wherein at least one of the first control module and second control module are configured to communicate with a mobile computing device (paras 0032, 0044, 0049 and 0059 of Garvey). 

	For claim 4, the modified Garvey teaches the system of claim 3, wherein the first control module selectively actuates the haptic feedback module to indicate turn-by-turn directions based on a navigation application provided by the mobile computing device (paras 0040-0041 and 0076 of Mu).

	For claim 5, the modified Garvey teaches the system of claim 1, wherein the first control module selectively actuates the haptic feedback module to indicate the state of the left and right turn signals and the brake light of the motorcycle (paras 0041-0044 and 0054 of Mu). 

	For claim 9, the modified Garvey teaches the system of claim 1, wherein the first control module is communicatively coupled to the second control module through a wireless connection (para 0071 of Garvey). 

	For claim 10, the modified Garvey teaches the system of claim 1, wherein the second control module is communicatively coupled to a vehicle-to-vehicle (V2V) network or a vehicle-to-grid (V2G) network (para 0084). 

	For claim 11, Garvey discloses an intelligent motorcycle helmet (abstract and 600) comprising: a helmet assembly (600); a first control module incorporated into the helmet assembly (200, fig. 6), the first control module communicatively coupled to a set of helmet-mounted lighting components (para 0074) and configured to be communicatively coupled to a second control module mounted to a motorcycle (100 and para 0071); wherein the first control module selectively activates the helmet-mounted lighting components to reflect states of the left and right turn signals and the brake light of the motorcycle as determined via the second control module (para 0077). 
	Garvey does not specifically disclose the helmet comprises a haptic feedback module incorporated into the helmet assembly and communicatively coupled to the first control module; and wherein the first control module selectively actuates the haptic feedback module during operation of the motorcycle in response to at least one event associated with the motorcycle.  
However, attention is directed to Mu teaching an analogous intelligent head-mounted apparatus (abstract of Mu). Specifically, Mu teaches the helmet comprises a controller and at least one vibrating element that vibrates based on the navigation signals and location information for purposes of providing guidance to the rider thereby reducing viewing navigation information through the rider’s eyes improving safety (paras 0006, 0037-0044, and 0076 of Mu). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Garvey would be modified to comprise a haptic feedback module incorporated into the helmet assembly and communicatively coupled to the first control module and wherein the first control module selectively actuates the haptic feedback module during operation of the motorcycle in response to at least one event associated with the motorcycle for purposes of providing guidance to the rider thereby reducing viewing navigation information through the rider’s eyes improving safety of the rider, as taught by Mu. 

	For claim 12, the modified Garvey teaches the helmet of claim 11, wherein the haptic feedback module includes a pair of vibratory components located on opposite sides of the interior of the helmet assembly (paras 0006 and 0042 of Mu).

	For claim 13, the modified Garvey teaches the helmet of claim 11, wherein at least one of the first control module and second control module are configured to communicate with a mobile computing device (paras 0032, 0044, 0049 and 0059 of Garvey).

	For claim 14, the modified Garvey teaches the helmet of claim 11, wherein the first control module selectively actuates the haptic feedback module to indicate turn-by-turn directions based on a navigation application provided by the mobile computing device (paras 0040-0041 and 0076 of Mu). 
	
	For claim 18, the modified Garvey teaches the helmet of claim 11, wherein the first control module is communicatively coupled to the second control module through a wireless connection (para 0071 of Garvey). 

	For claim 19, the modified Garvey teaches the helmet of claim 11, wherein the first control module is directly or indirectly coupled to a vehicle-to-vehicle (V2V) or vehicle-to-grid (V2G) network (para 0084). 

	For claim 20, Garvey teaches a method of providing feedback to user via an intelligent motorcycle helmet (paras 0086-0089 and fig. 14), the method comprising: 
providing a helmet assembly configured to be worn by the user (helmet 600), wherein the helmet assembly includes: a first control module (200, fig. 6) communicatively coupled to a set of helmet-mounted lighting components (para 0074) and configured to be communicatively15NON-PROVISIONAL PATENT APPLICATION69371-1 coupled to a second control module mounted to a motorcycle (100 and para 0071); selectively activating the helmet-mounted lighting components to reflect states of the left and right turn signals and the brake light of the motorcycle as determined via the second control module (para 0077). 
Garvey does not specifically disclose the helmet comprises a haptic feedback module including a pair of vibratory components located on opposite sides of the interior of the helmet assembly communicatively coupled to the first control module and selectively actuating the haptic feedback module during operation of the motorcycle in response to at least one event associated with the motorcycle. 
However, attention is directed to Mu teaching an analogous intelligent head-mounted apparatus (abstract of Mu). Specifically, Mu teaches the helmet comprises a controller and at least two vibrating elements (para 0042 of Mu) that vibrate based on the navigation signals and location information for purposes of providing guidance to the rider thereby reducing viewing navigation information through the rider’s eyes improving safety (paras 0006, 0037-0044, and 0076 of Mu). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Garvey would be modified to comprise a haptic feedback module including a pair of vibratory components located on opposite sides of the interior of the helmet assembly communicatively coupled to the first control module and selectively actuating the haptic feedback module during operation of the motorcycle in response to at least one event associated with the motorcycle for purposes of providing guidance to the rider thereby reducing viewing navigation information through the rider’s eyes improving safety of the rider, as taught by Mu. 

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey in view of Mu and in further view of US 2013/0311075 A1 to Tran (hereinafter “Tran”).
For claim 6, the modified Garvey does not specifically disclose the system of claim 1, further including sensor module mounted to the motorcycle, the sensor module including at least a sonar sensor.  
However, attention is directed to Tran teach an analogous safety system (abstract of Tran) configured for a rider wearing a helmet and riding a motorcycle (paras 0015-0016 of Tran). Specifically, Tran teaches the motorcycle comprises proximity and radar sensors (paras 0019 and 0021 of Tran) for providing collision and blind spot warnings (paras 0017-0018 of Tran) by way of indicators in the form of a haptic warning (para 0016 of Tran) to provide the rider increased safety awareness and warnings (para 0015 of Tran). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Garvey would be further modified to include a sensor module mounted to the motorcycle, the sensor module including at least a sonar sensor to provide the rider increased safety awareness and warnings, as taught by Tran. 
For claim 7, the modified Tran teaches the system of claim 6, wherein the first control module selectively actuates the haptic feedback module to indicate the presence of obstructions in a blind spot relative to the motorcycle (see discussion for claim 6 above). 
	For claim 15, the modified Garvey does not specifically disclose the helmet of claim 11, further including sensor module mounted to the motorcycle, the sensor module including at least a sonar sensor.  However, attention is directed to Tran teach an analogous safety system (abstract of Tran) configured for a rider wearing a helmet and riding a motorcycle (paras 0015-0016 of Tran). Specifically, Tran teaches the motorcycle comprises proximity and radar sensors (paras 0019 and 0021 of Tran) for providing collision and blind spot warnings (paras 0017-0018 of Tran) by way of indicators in the form of a haptic warning (para 0016 of Tran) to provide the rider increased safety awareness and warnings (para 0015 of Tran). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Garvey would be further modified to include a sensor module mounted to the motorcycle, the sensor module including at least a sonar sensor to provide the rider increased safety awareness and warnings, as taught by Tran. 
	For claim 16, the modified Garvey teaches the helmet of claim 11, wherein the first control module selectively actuates the haptic feedback module to indicate the presence of obstructions in a blind spot relative to the motorcycle (see discussion for claim 6 above). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey in view of Mu and in further view of US 2002/0145865 A1 to Gregg (hereinafter “Gregg”). 
For claim 8, the modified Garvey does not specifically disclose the system of claim 1, wherein the first control module is communicatively coupled to the second control module via a break-away wired connection.  However, attention is directed to Gregg teaching an analogous helmet comprising for controlling lighting elements based on the riders braking or signaling (abstract and paras 0027 of Gregg). Specifically, Gregg teaches the compartment comprising the controller is implemented as a breakaway compartment for purposes of providing enhanced safety and removal in the event of the accident (paras 0050-0052 of Gregg). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Garvey would be modified wherein the first control module is communicatively coupled to the second control module via a break-away wired connection for purposes of providing enhanced safety and removal in the event of the accident, as taught by Gregg. 
For claim 17, the modified Garvey does not specifically disclose the helmet of claim 11, wherein the first control module is communicatively coupled to the second control module via a break-away wired connection.  However, attention is directed to Gregg teaching an analogous helmet comprising for controlling lighting elements based on the riders braking or signaling (abstract and paras 0027 of Gregg). Specifically, Gregg teaches the compartment comprising the controller is implemented as a breakaway compartment for purposes of providing enhanced safety and removal in the event of the accident (paras 0050-0052 of Gregg). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Garvey would be modified wherein the first control module is communicatively coupled to the second control module via a break-away wired connection for purposes of providing enhanced safety and removal in the event of the accident, as taught by Gregg. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732